In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Planning Board of the Town of Philipstown, dated May 20, 1993, the petitioners appeal from a judgment of the Supreme Court, Putnam County (Hillery, J.), dated September 22, 1994, which dismissedjthe proceeding. By decision and order dated May 13, 1996, this Court reversed the judgment and granted the petition (see, Matter of Merson v Mc-Nally, 227 AD2d 487). By opinion dated October 30, 1997, the Court of Appeals reversed the decision and order of this Court and remitted the matter to this Court for determination of those issues raised but not decided on the appeal to this Court (see, Matter of Merson v McNally, 90 NY2d 742).
Ordered that the judgment is affirmed, with costs (see, Mat*542ter of Merson v McNally, 90 NY2d 742, supra; Matter of Chemical Specialties Mfrs. Assn, v Jorling, 85 NY2d 382, 396-397).
Thompson, J. P., Joy, Krausman and Florio, JJ., concur.